Citation Nr: 0307834	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
torn rotator cuff of the left shoulder, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946, and from August 1946 to August 1949.  

This matter arises from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

As a preliminary matter, the Board notes that in the 
statement offered by the veteran's service representative (VA 
Form - 646) received in August 2002, the veteran appears to 
have raised issues of entitlement to service connection for 
arthritis, and has requested separate evaluations for such 
disability.  The Board observes that such issue has not been 
prepared for appeal.  Therefore, it is referred back to the 
RO for any appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal.  

2.  The veteran is right-hand dominant.  

3.  The veteran's service-connected residuals of a torn 
rotator cuff of the left shoulder are objectively shown to 
involve severe pain and weakness with limitation and 
functional impairment commensurate with restriction of motion 
of the left arm to 25 degrees from the side.  

4.  The veteran's service-connected bursitis of the right 
shoulder is objectively shown to involve moderate pain and 
weakness with normal range of motion on flexion, but 
limitation of function due to weakness.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent evaluation 
for the veteran's residuals of a torn rotator cuff of the 
left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The criteria for assignment of a 20 percent evaluation 
for bursitis of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45 4.71a, Diagnostic Codes 
5019, 5201; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected residuals of a torn rotator cuff of the left 
shoulder and bursitis of the right shoulder is greater than 
the currently assigned respective 20 and 10 percent ratings.  
In that regard, he maintains that as a result of pain and 
weakness attendant in both disabilities, he has experienced 
significant functional impairment in both his left and right 
shoulders.  Accordingly, he maintains that higher ratings are 
warranted for both disabilities.  In such cases, the VA has a 
duty to assist the veteran in development of evidence to 
substantiate his or her claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for increased 
ratings for his left and right shoulder disabilities.  The 
veteran has also been provided with notice of what evidence 
the VA would obtain, and the evidence he was to provide.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement of the case, and in correspondence to the veteran 
dated in February and December 2001 have effectively provided 
him with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim for increased ratings for residuals of a rotator cuff 
tear of the left shoulder and for bursitis of the right 
shoulder.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his claims 
for increased ratings, and what evidence was necessary to 
show that the service-connected left and right shoulder 
disabilities were of greater severity than reflected by the 
currently assigned 20 and 10 percent respective evaluations.  
In addition, by those documents, the veteran has been 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  Further, via 
the above-captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claims, and of his rights and duties under the VCAA.  In view 
of the nature of the service-connected disabilities, as well 
as the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for increased ratings, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issues of 
entitlement to increased ratings for residuals of a rotator 
cuff tear of the left shoulder and for bursitis of the right 
shoulder has been obtained.  The evidence of record includes 
the veteran's service medical records, statements offered by 
the veteran in support of his claim, the reports of VA rating 
examinations, and post service clinical treatment records.  
In addition, the Board observes that the veteran declined the 
opportunity to appear before either a Hearing Officer at the 
RO or before a Veterans Law Judge in order to present 
testimony at a personal hearing.  

Pursuant to the findings contained in the February 2001 and 
May 2002 rating examinations, the Board finds that all 
relevant aspects of his service-connected bilateral shoulder 
disability have been addressed to the extent practicable.  
The Board finds that the rating examination report in 
conjunction with the clinical treatment records provide a 
sufficiently accurate picture of the veteran's service-
connected shoulder disabilities so as to allow for equitable 
determinations of those issues without requiring further 
attempts to obtain additional clinical treatment records 
which may not be available.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for further rating examinations or to obtain additional 
clinical treatment records would likely result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with the 
veteran's claims, and concludes that all reasonable efforts 
have been made by the VA to obtain the evidence necessary to 
substantiate his claims for increased ratings for residuals 
of a torn rotator cuff of the left shoulder and for bursitis 
of the right shoulder.  Accordingly, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  

Historically, service connection for bursitis of the right 
shoulder was established by an August 1946 rating decision.  
An initial noncompensable evaluation was assigned, effective 
from May 1946.  An increased 10 percent evaluation was 
assigned, effective from February 2000 pursuant to a March 
2000 rating decision.  The increased 10 percent rating was 
granted on the basis of painful motion in a major joint.  

The veteran also filed a claim for service connection for 
residuals of a torn rotator cuff of the left shoulder, and by 
a September 1999 rating decision, service connection for that 
disability was established.  An initial 10 percent evaluation 
was assigned, effective from July 1995.  Following receipt of 
a later claim for an increased initial rating, the veteran 
was ultimately assigned an increased initial 20 percent 
rating for the residuals of his torn rotator cuff of the left 
shoulder by a March 2000 rating decision.  The increased 20 
percent rating, effective from July 1995, was granted on the 
basis of limitation of abduction under the relevant 
evaluative criteria.  

In February 2001, the veteran submitted a claim for an 
increased rating for his left and right shoulder 
disabilities, contending in substance, that those 
disabilities had increased in severity.  His claim was denied 
by a rating decision of September 2001.  This appeal 
followed.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where entitlement to service connection has 
already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

a.  Increased Rating for Residuals of a Torn Rotator Cuff of 
the Left Shoulder,
Currently Evaluated as 20 Percent Disabling.

The veteran's residuals of a torn rotator cuff of the left 
shoulder (left shoulder disability) are evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 
5203 (2002).  Under the criteria found at Diagnostic Code 
5201, through which disabilities involving impairment of 
movement of the arm are evaluated, 20 percent evaluations are 
assigned where there is limitation of motion of the arm at 
shoulder level.  Assignment of a 30 percent evaluation is 
assigned where motion of the arm is limited to a point midway 
between the side and shoulder level in the major extremity, 
and a 20 percent evaluation is assigned where such limitation 
involves the minor extremity.  Assignment of a 40 percent 
evaluation is contemplated where motion of the arm is limited 
to 25 degrees  from the side in the major extremity.  A 30 
percent evaluation is contemplated for such limitation of 
motion in the minor extremity.  Id.  

Under the criteria found at Diagnostic Code 5203, disability 
of the shoulder involving impairment of the clavicle or 
scapula warrants assignment of a 10 percent evaluation where 
the disability involves malunion of the clavicle or scapula.  
In addition, where there is nonunion of the clavicle or 
scapula without loose motion, assignment of a 10 percent 
evaluation is also warranted.  A 20 percent evaluation is 
contemplated for nonunion of the clavicle or scapula with 
loose movement, and also for dislocation of the clavicle or 
scapula.  Under Diagnostic Code 5203, there is no distinction 
between the major or minor extremity.  Id.  

Private and VA clinical treatment records dating from January 
1976 through February 2001 and submitted in support of the 
veteran's claim disclose that he experienced problems with 
the torn rotator cuff in his left shoulder throughout that 
period.  The veteran's treatment included physical therapy, 
hydrocortisone, ultrasound therapy, and exercises.  The 
veteran complained of chronic pain during that period, and 
part of his treatment consisted of undergoing strengthening 
exercises.  A clinical treatment record dated in November 
2001 discloses that the veteran complained of increasing pain 
and limited motion in the left shoulder.  At that time, he 
was noted to have 140 degrees of forward flexion, and 
abduction to 120 degrees.  Internal rotation was to the lower 
lumbar spine and external rotation was to 40 degrees.  Pain 
was noted at the extremes of motion.  Muscle strength was 
found to have been decreased with supraspinatus at 4/5, 
external rotation at 3/5, and internal rotation at 4/5.  X-
rays disclosed early degenerative changes in the left 
shoulder with what was characterized as a slight high riding 
humerus in the glenoid.  The treating physician concluded 
that the degenerative joint disease in the left shoulder and 
weakness were the result of the left rotator cuff tear.  The 
report of a VA rating examination conducted in September 1995 
contains the examiner's notation that the veteran was right-
hand dominant.  

In connection with his claim for an increased rating for the 
left shoulder disability, the veteran underwent a VA rating 
examination in February 2001.  The report of that examination 
discloses that the veteran had undergone surgery in 1991 to 
repair his torn rotator cuff, and that he complained of 
experiencing increasing pain and weakness since the time of 
the last VA rating examination conducted in 1999.  The 
examiner noted that the veteran had been previously employed 
in an office environment, and that he was currently retired.  
The examiner further observed that the veteran had undergone 
cortisone injection treatment at the VA, but that such 
treatment gave only partial short-term relief.  The veteran 
reported experiencing increasing difficulty in performing his 
ordinary tasks of daily living, including aspects of personal 
hygiene, reaching highly placed objects, and other activities 
of daily living.  In addition, he indicated that he had to 
reduce his volunteer projects and driving due to the 
increased levels of functional impairment due to pain and 
discomfort in his shoulders.  There was some slight 
tenderness over the anterior medial aspect of the left 
shoulder.  The AC joint did not sublux.  There was no 
apparent muscle loss about the shoulder other than a slight 
depth to an old scar.  Some weakness in the left shoulder was 
noted against resistance which was not present in the right 
shoulder.  The veteran was shown to have 110 degrees of 
flexion in his left shoulder, and had to stop at that point 
due to pain.  Extension was characterized as normal 
bilaterally at 35 degrees.  External rotation was noted to be 
decreased on the left by up to 20 degrees, and abduction on 
the left was to 120 degrees, and was limited by pain.  The 
examiner concluded with a diagnosis of status post rotator 
cuff and other left shoulder injuries, onset 1995.  The 
examiner went on to state that the veteran had what was 
characterized as increasing pain and weakness with crepitus 
possibly due to degenerative joint disease.  

The veteran underwent an additional VA rating examination in 
May 2002.  The report of that examination discloses that the 
veteran complained of experiencing increasing bilateral 
shoulder pain.  The veteran indicated that he underwent 
surgery on his left shoulder in October 1991, and that for a 
time afterwards, he was able to play golf and engage in other 
activities.  Within a few years, however, the veteran 
indicated that the pain in his shoulder had recurred, and 
prevented him from not only playing golf, but from engaging 
in a number of other simple routine activities such as 
combing his hair.  The veteran reported that his shoulder 
pain would become so intense over time that he would become 
unable to drive for any extended distance.  The veteran 
indicated that his pain had increased in severity over time, 
more so in the left shoulder than in the right, but that it 
had not affected his job as a credit manager prior to 
retirement.  The examiner noted that the veteran did not have 
any dislocation or subluxation in the shoulders, but did have 
crepitance and grinding in the shoulders with x-ray evidence 
of osteoarthritis.  On examination, the veteran was shown to 
have what was characterized as muscle wasting in the left 
anterior shoulder.  In addition, the veteran experienced 
difficulty in holding his left arm 90 degrees laterally.  He 
was unable to lift his arm more than 90 degrees from the 
side.  The veteran had 10 degrees of posterior rotation in 
the left arm, compared with 30 degrees in the right.  A great 
deal of crepitance was noted in both shoulders and in the 
neck.  The veteran's grip strength in his left hand was 
diminished, and he also had substantially diminished 
oppositional force in the left arm as compared with the 
right.  The examiner went on to note, however, that the 
strength in the veteran's right arm was less than should be 
expected of an individual of his age and health.  The 
examiner concluded with a diagnosis of arthropathy of the 
left shoulder with severe pain and osteoarthritis.   

The Board has evaluated the foregoing, and concludes that 
after taking the effects of functional impairment and 
limitation of motion due to pain and weakness into account, 
the evidence supports assignment of an increased 30 percent 
evaluation for the veteran's residuals of a torn rotator cuff 
of the left shoulder.  It is clear from the evidence 
presented that the veteran experiences severe pain and 
weakness in his left shoulder as a result of his service-
connected disability.  The Board notes that normal ranges of 
motion for the shoulder are depicted at 38 C.F.R. § 4.71, 
Plate I (2002).  According to the depictions displayed in 
Plate I, normal range of motion for the shoulder and arm on 
forward flexion is from 0 degrees (arm positioned downward in 
a vertical line alongside the body) to 180 degrees (arm 
positioned vertically upwards alongside the head and beyond).  
Normal abduction is from 0 to 180 degrees, and normal 
external and internal rotation is from 0 to 90 degrees.  
Here, the veteran has been shown to have forward flexion to 
90 degrees at most in his left arm and shoulder.  Such motion 
was only transient, and the veteran could not maintain his 
arm in that position for any length of time due to pain and 
weakness.  Moreover, he was shown to have resistance in his 
left arm and shoulder with muscle wasting found in that area.  

The Board has reviewed the criteria for evaluating impairment 
of the clavicle or scapula found at Diagnostic Code 5203, by 
which the disability is rated as either dislocation, 
malunion, or nonunion of the clavicle or scapula.  The Board 
finds that Diagnostic Code 5203 is not particularly 
applicable to the veteran's disability picture in his left 
shoulder because such is not shown to involve any 
dislocation, malunion or nonunion.  Rather, the veteran's 
primary impairment is shown to involve limitation of motion 
in his left arm due to pain and weakness.  The Board finds 
that such disability is most appropriately evaluated as 
limitation of motion of the arm.  As the veteran is shown to 
be right-hand dominant, the ratings for the minor extremity 
should be applied here.  

As noted, under the criteria found at Diagnostic Code 5201, 
20 percent evaluations are assigned where arm motion is 
limited to shoulder level or midway between the side and 
shoulder level.  The veteran is currently in receipt of a 20 
percent rating for his left shoulder disability.  The 
objective medical evidence discloses that the veteran can, 
with apparently a great deal of effort, raise his arm to 90 
degrees or to shoulder level.  Such movement, however, can 
only be performed for very brief periods, and with a great 
deal of pain.  The Board finds that the 20 percent evaluation 
does not, therefore, adequately reflect the severity of the 
veteran's left shoulder disability.  Under that diagnostic 
code, a 30 percent evaluation is assigned where arm motion is 
limited to 25 degrees from the side.  

In this case, the veteran has been shown to be able to move 
his left arm to a point in excess of 25 degrees.  Such 
movement is, however, performed only with a great deal of 
pain, and cannot be sustained beyond a brief period of time.  
The Board concludes, therefore, that taking the effects of 
pain and weakness into consideration, the evidence supports 
assignment of a 30 percent evaluation for the veteran's 
residuals of a torn rotator cuff of the left shoulder under 
the provisions of Diagnostic Code 5201.  A 30 percent 
evaluation is the highest rating available under that 
diagnostic code.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  To that extent the veteran's appeal is granted.  

b.  Increased Rating for Bursitis of the Right Shoulder,
Currently Evaluated as 10 Percent Disabling

The veteran's service-connected bursitis of the right 
shoulder is rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2002).  Under those criteria, however, 
bursitis of a major joint is to be rated based on limitation 
of motion of the affected part.  Here, the joint affected 
involves the veteran's right shoulder and arm, and must 
therefore also be evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201 and 5203 as with the left 
shoulder disability.  

The post-service VA and private clinical treatment records 
dating from January 1976 through February 2001 do not reflect 
significant complaints or treatment relating to the veteran's 
right shoulder in recent years.  He has been seen primarily 
for his left shoulder complaints as discussed above.  The 
veteran did complain of experiencing pain in his right 
shoulder and was prescribed pain medication and underwent 
physical therapy for both shoulders, however.  As noted, the 
veteran has been shown to be right-hand dominant pursuant to 
the report of an earlier September 1995 rating examination.  

The report of the February 2001 VA rating examination does 
not disclose any specific complaints relating to the 
veteran's right shoulder.  He did, however, complain of not 
being able to engage in many normal routine activities, such 
as lifting certain objects, performing any type of work or 
activity requiring him to reach overhead, or driving a car 
for any extended period.  The veteran indicated that he 
experienced some residual soreness in his right shoulder, 
manifested by some occasional pain in the subacromal area and 
some mild degree of ongoing stiffness.  He offered that his 
symptoms had increased in severity over the past several 
years.  On examination, the veteran had some slight 
tenderness below the acromion.  There was no swelling or 
muscle loss present.  The veteran was shown to have 175 
degrees of flexion on the right, and what was characterized 
as normal extension of 35 degrees.  In addition, internal and 
external rotation were characterized as normal on the right.  
The veteran was shown to have 170 degrees of abduction 
without pain in his right shoulder.  The examiner concluded 
with a diagnosis of bursitis in the right shoulder with 
subacromial tenderness and increasing stiffness possibly due 
to degenerative joint disease, but with essentially normal 
range of motion.  

The report of the May 2002 rating examination discloses that 
the veteran continued to complain of experiencing increasing 
shoulder pain with increasing functional impairment.  The 
veteran indicated that he was retired from his former career 
as a credit manager, and that his bilateral shoulder problems 
had never caused him to miss work.  As with the left 
shoulder, no dislocation, subluxation, or fracture involving 
the shoulder was present.  Crepitance was present as was 
degenerative arthritis per previous X-rays.  The veteran 
reiterated the limitations his shoulder disability had caused 
on his normal daily activities.  On examination, more muscle 
wasting was shown in the area of the left shoulder than on 
the right.  The veteran was able to flex his right shoulder 
to a full 180 degrees with only minimal complaints of pain, 
but beyond that, he experienced severe pain in the anterior 
shoulder.  Crepitus in the right shoulder was present, but he 
did not have nay edema, clubbing, cyanosis, or deformity in 
the upper right extremity.  Opposition to force was 
characterized as being less than what was considered normal 
for someone of the veteran's age and health.  The veteran was 
shown to have palpable tenderness in the anterior shoulders 
and deltoid region of the shoulders.  The examiner concluded 
by stating that the veteran had arthritis in his shoulders, 
and that he experienced moderate pain in the right shoulder, 
which, when combined with the disability of the left 
shoulder, caused dysfunction in his daily living activities.  

The Board has reviewed the foregoing, and concludes that 
after resolving all reasonable doubt in favor of the veteran, 
the evidence supports a grant of an increased 20 percent 
evaluation for the veteran's bursitis of the right shoulder.  
In reaching this conclusion, the Board recognizes that the 
veteran has been shown to have an essentially normal range of 
motion in his right arm and shoulder.  He has, however, also 
been shown to manifest significant weakness in the right 
shoulder.  While such weakness is not shown to be as great as 
that manifested in the left shoulder, it has nonetheless been 
shown to have resulted in greater functional impairment than 
reflected in the currently assigned 10 percent disability 
evaluation.  

As noted, normal range of motion of the shoulder joint is 
shown to be 180 degrees.  See 38 C.F.R. § 4.71, Plate I.  The 
veteran was shown to have 180 degrees of flexion at the time 
of his most recent VA rating examination of May 2002, but was 
also noted to experience severe pain when the examiner 
attempted to flex his shoulder to the outer limit of that 
range.  That notwithstanding, the examiner found that the 
strength in the veteran's right arm and shoulder was 
significantly less than what would have otherwise been 
expected of an individual of the veteran's age and health.  
The veteran reported that he was no longer able to engage in 
a number of activities of daily living as a result of his 
bilateral shoulder disorder, and the examiner confirmed the 
veteran's assertions in that regard.  The Board further 
recognizes that the primary cause of the veteran's overall 
functional impairment stems from his service-connected left 
shoulder disability, but given the effects of pain and 
weakness as demonstrated in the right shoulder, the Board 
finds that such is consistent with assignment a 20 percent 
evaluation for limitation of motion of the arm at shoulder 
level for the major extremity under the criteria found at 
Diagnostic Code 5201.  To that extent, the veteran's appeal 
with respect to his right shoulder disability is granted.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The veteran's overall disability picture, however, is not 
shown to warrant assignment of a disability evaluation in 
excess of 20 percent under Diagnostic Code 5201 or any other 
applicable criteria.  In that regard, the Board finds that 
while the veteran has nearly full range of motion in his 
right arm and shoulder, the effectiveness or physical ability 
in that extremity and joint has been degraded by weakness so 
as to be commensurate with limitation of the right arm to 
shoulder level.  The Board finds that such functional 
impairment warrants assignment of a 20 percent evaluation 
under Diagnostic Code 5201.  It does not, however warrant 
assignment of an evaluation in excess of 20 percent, because 
although the veteran does experience significant weakness in 
his right shoulder with moderate pain, such is adequately 
reflected by the 20 percent evaluation.  Accordingly, to the 
extent that the objective medical evidence supports 
assignment of an increased 20 percent evaluation for the 
veteran's bursitis of the right shoulder, the veteran's 
appeal with respect to that issue is granted.  

c.  Conclusion

The Board's determinations with respect to the above-
captioned issues do not preclude it from consideration of the 
veteran's claims on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b)(1) (2002) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  There has been no showing, 
however, that the service-connected right and left shoulder 
disabilities have caused marked interference with employment, 
have necessitated frequent (or any) periods of 
hospitalization since 1991, or otherwise render impracticable 
the application of the regular schedular standards.  The 
Board observes that while the veteran has received outpatient 
treatment for his shoulder disability, and experiences 
increasing difficulty in performing daily living activities 
due to the service-connected disabilities, he was fully 
employed until he retired, there is no indication that his 
disabilities would preclude him from obtaining or retaining 
gainful employment given his experience, training, and 
education.  The Board does not dispute the veteran's 
contentions that his bilateral shoulder disability has caused 
him to alter his lifestyle and has restricted his activities.  
Even so, such complaints have been taken into consideration 
in the decisions to grant increased 20 and 30 percent 
evaluations respectively for the right and left shoulder 
disabilities.  In other words, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher ratings for the veteran's left 
and right shoulder disabilities, albeit under different 
diagnostic codes than those under which the veteran has been 
evaluated.  The Board has not found, however, those 
disabilities to be of such degrees of severity as to warrant 
assignment of higher ratings on a schedular basis.  Likewise 
then, referral for consideration of extraschedular 
evaluations is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an increased 30 
percent evaluation for the veteran's residuals of a torn 
rotator cuff of the left shoulder is granted.  

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an increased 20 
percent evaluation for the veteran's bursitis of the right 
shoulder is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

